Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9, 13-16, 20-21 are currently pending.
 
Response to Amendment
The amendment filed on 09/02/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 06/15/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG pub 20130192516).
Regarding claim 8 and 9, Chen et al teaches a silicon wafer including nitrogen and gallium doped [para 29 47 ex 8 and 9] and Chen et al teaches a silicon wafer which is used for PV cells [ table in example 9]  where the doping concentration of gallium is no greater than 2ohm.cm which overlapped claimed range and the doping concentration of nitrogen is 1012 nitrogen atoms/cm3 to about 5x1015 nitrogen atoms/cm3 which is overlapped the claimed range (0.01 to 0.1 ppma corresponds to 5x1014 nitrogen atoms/cm3  to 5x1015 nitrogen atoms/cm3
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
It is noted that Chen et al teaches the method of forming the ingot which then cut into wafer which is used in PV cells [para 2].
Chen et al teaches the claimed limitation as set forth above, the recitation “the gallium and nitrogen doped silicon wafer is prepared using a Czochralski process….cutting the formed monocrystalline silicon rod to form the gallium and nitrogen doped silicon wafer” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claim(s) 15-16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PG pub 20130192516) and further in view of Foss (PG pub 20100126550).
Regarding claim 15 -16, Chen et al teaches a silicon wafer which is used for PV cells [ table in example 9] including nitrogen and gallium doped [para 29 47 ex 8 and 9] where the doping concentration of gallium is no greater than 2ohm.cm which overlapped claimed range and the doping concentration of nitrogen is 1012 nitrogen atoms/cm3 to about 5x1015 nitrogen atoms/cm3 which is overlapped the claimed range (0.01 to 0.1 ppma corresponds to 5x1014 nitrogen atoms/cm3  to 5x1015 nitrogen atoms/cm3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Chen et al teach the claimed limitation as set forth above, but Chen et al does not teach the solar cell string comprising a plurality of solar cells.
Foss teaches a PV module comprising PV string which comprising a plurality of PV cells [fig 1A].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the PV cells of Foss by the solar cell of Chen et al for improving the cell’ efficiency [table of example 9].

Modified Chen et al teaches the claimed limitation as set forth above, the recitation “the gallium and nitrogen doped silicon wafer is prepared using a Czochralski process….the third ratio is greater than or equal to 0.8” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 20, Modified Chen et al teaches the claimed structure as set forth above, the recitation “the doping source including gallium is composed of pure gallium materials ” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 21, Modified Chen et al teaches the claimed structure as set forth above, the recitation “the doping gas ,,, the single crystal furnace” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
The process limitation should be considered since each step of the process would be affected the structure of the device.
The examiner respectfully disagrees. Since the claim is directed to the apparatus not the method, the method step would not give any patentable weight. Also, Chen teaches the  claimed structure, the process of making of structure is not given any patentable weight. Also, the applicant fails to provide how the instant method would provide a structure that different from Chen’s structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726